Appeal from an order of the Supreme Court, Sullivan County, Special Term, which denied appellant’s motion for a counsel fee. Appellant’s amended complaint sets up a second cause of action to have a divorce decree obtained against her in the State of Nevada in 1929 declared a nullity. She appeared in that action but alleges that her appearance was induced by fraud on the part of the respondent here. The Special Term denied her application for a counsel fee on the ground that her present action does not come within the purview of section 1169-a of the Civil Practice Act; and hence that it had no statutory power to grant an allowance. Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.